Citation Nr: 1646590	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-25 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder (also claimed as nerves). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi. 

In August 2014, the Veteran had a hearing before a Decision Review Officer (DRO) at the RO. A hearing transcript is of record. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2007 rating decision declined to reopen the Veteran's claim of entitlement to service connection for bipolar disorder, also claimed as "nerves." 

2. The evidence received since the June 2007 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 


CONCLUSIONS OF LAW

1. The June 2007 rating decision declining to reopen the claim for service connection for bipolar disorder (also claimed as "nerves") is final. 38 U.S.C.A § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  As such, the Board finds that any error related to the VCAA regarding this claim is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence - Applicable Law and Regulations

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108. See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis 

By way of brief procedural history, the Veteran's initial claim for service connection for "nerves" was denied in a July 2002 decision, which was confirmed in a February 2003 rating decision.  At that time, the evidence of record consisted of service treatment records (STRs), and VA and private treatment records documenting various psychiatric diagnoses, including bipolar disorder and depressive neurosis.  The RO denied the Veteran's claim on the basis that there was no evidence of a mental disorder being first diagnosed and/or treated in-service, and no nexus between the diagnosed currently psychiatric disorder(s) and service.  The Veteran submitted a timely notice of disagreement, but later withdrew his claim for service connection for bipolar disorder entirely in May 2003 correspondence.  Therefore, the February 2003 rating decision is final.  

The Veteran submitted a claim to reopen in May 2006. 

In a June 2007 rating decision, the RO found that the Veteran had not presented new and material evidence with respect to the claim for service connection for bipolar disorder (also claimed as "nerves"), and denied the claim for lack of a nexus.  At that time, the evidence of record consisted of private treatment records which documented ongoing psychiatric treatment/diagnoses.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in July 2008; however, no timely substantive appeal was ever received.  Therefore, the June 2007 rating decision is final.  

The June 2007 rating decision is the last final decision.  The claim decided therein is not subject to revision on the same factual basis and is final. 38 U.S.C.A. § 7104. Thus, VA can only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); see also Hodge, supra.  


At the April 2012 DRO hearing, the Veteran testified that he began to experience nervous problems in boot camp (e.g., constantly woke up with anxiety and a fear of being followed) and that he developed a drinking problem as a result.  He also described going AWOL on at least 5 occasions due to "fear, nervousness, and anxiety."  He testified that he was treated in a psych ward shortly after service in 1975 and stated that he was currently being treated for bipolar disorder at VA.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus, supra.  The testimony of the Veteran as to his symptoms experienced during service raise a reasonable possibility of substantiating the claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the above reasons, the claims of service connection for an acquired psychiatric disability, to include bipolar disorder, is reopened. 38 U.S.C.A. § 5108.  


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, the Board finds that further development is required before it can render a decision. 

As reflected above, the Veteran asserts that a psychiatric disorder, diagnosed as bipolar disorder, had its onset during active duty service.  He has reported that he began to experience nervous problems in-service; that he was treated for psychiatric issues as early as 1975; and that his symptoms have persisted to the present time. See DRO Hearing Transcript.  Service personnel records confirm six non-judicial disciplinary actions and an AWOL report.  Post-service treatment records show psychiatric treatment commencing as early as 1978 and near-continuously thereafter.  VA treatment records confirm a current bipolar diagnosis.  

To date, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a psychiatric disorder.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the evidence discussed immediately above, the Board finds that an examination and medical opinion are necessary to adjudicate the service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete authorizations for VA to obtain all his private psychiatric medical records, to specifically include his claimed treatment at a psychiatric ward in Maryland in 1975.  If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

2. Obtain all outstanding records of VA treatment. 

3. Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded the Veteran SSA disability benefits, including all medical records used to make the decision. See August 1999 Note from RO reflecting that the Veteran was granted SSA disability in July 1999.  

4. Thereafter, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine whether the diagnostic criteria for a psychiatric disorder, to include bipolar disorder, are met.  The Veteran's electronic claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the electronic claims file.

All necessary special studies or tests, to include psychological testing and evaluation should be accomplished.

The examiner should then indicate whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder, to include bipolar disorder, had its(their) clinical onset during the Veteran's active duty, within the first post service year (in the case of a psychosis), or is(are) otherwise related to such service.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


